               Case 18-25257-JKO         Doc 27     Filed 02/05/19     Page 1 of 2




                       UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF FLORIDA
                           FORT LAUDERDALE DIVISION

In re:                                                       Case No. 18-25257-JKO
                                                             Chapter 13
GIUSSEPPE G. REYES,
LARISSA REYES,

NOTICE OF WITHDRAWAL OF MOTION TO VACATE ORDER OF REFERRAL TO
               MORTGAGE MODIFICATION MEDIATION

         COMES NOW, Caliber Home Loans, Inc, (“Creditor”) by and through its undersigned

attorney, files this Notice of Withdrawal of Motion to Vacate Order of Referral to Mortgage

Modification Mediation (DE# 23), filed on or about January 24, 2019.

         I HEREBY CERTIFY, that I am admitted to the Bar of the United States District Court

for the Southern District of Florida and I am in compliance with the additional qualifications to

practice in this Court set forth in Local Rule 2090-1(A).

Date:    2/5/2019                            /s/ Stefan Beuge, Esquire
                                             Stefan Beuge, Esq., Florida Bar No. 68234
                                             Phelan Hallinan Diamond & Jones, PLLC
                                             2001 NW 64th Street
                                             Suite 100
                                             Ft. Lauderdale, FL 33309
                                             Tel: 954-462-7000 Ext. 56588
                                             Fax: 954-462-7001
                                             Email: stefan.beuge@phelanhallinan.com
                                             FLSD.bankruptcy@phelanhallinan.com




PH # 94024
               Case 18-25257-JKO         Doc 27     Filed 02/05/19     Page 2 of 2




                                 CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that a true and correct copy of the foregoing, and any

applicable exhibits attached thereto, has been served electronically, or routed for service by U.S.

Mail, to the following:


Giusseppe G. Reyes
9120 NW 18th Ct.
Pembroke Pines, FL 33024

Christian S Diaz
9370 SW 72nd St.
A110
Miami, FL 33173

Robin R Weiner (Trustee)
POB 559007
Fort Lauderdale, FL 33355

U.S. Trustee (Served Electronically)
Office of the US Trustee
51 S.W. 1st Ave.
Suite 1204
Miami, FL 33130

Date:   2/5/2019                              /s/ Stefan Beuge, Esquire
                                              Stefan Beuge, Esq., Florida Bar No. 68234
                                              Phelan Hallinan Diamond & Jones, PLLC
                                              2001 NW 64th Street
                                              Suite 100
                                              Ft. Lauderdale, FL 33309
                                              Tel: 954-462-7000 Ext. 56588
                                              Fax: 954-462-7001
                                              Email: stefan.beuge@phelanhallinan.com
                                              FLSD.bankruptcy@phelanhallinan.com




PH # 94024
